Citation Nr: 1823130	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-13 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right upper extremity peripheral neuropathy.

2.  Entitlement to service connection for left upper extremity peripheral neuropathy. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for impaired vision.  

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a thyroid disorder.

7.  Entitlement to an increased rating for coronary artery disease, currently rated as 60 percent disabling.  

8.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, prior to June 16, 2016. 
REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) from July 2009 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran submitted timely Substantive Appeals, VA Form 9, and indicated that he wished to be scheduled for a VA Board hearing.  In February 2018, the Veteran's representative submitted correspondence indicating that the Veteran wished to waive his right to testify at a hearing.  As such, the Veteran's hearing request is withdrawn.

This matter was previously before the Board in December 2015, at which time it was remanded for additional development.  

The Veteran's claims for entitlement to an increased rating for left lower extremity peripheral neuropathy and entitlement to an increased rating for right lower extremity peripheral neuropathy were remanded by the Board in December 2015 for the issuance of a statement of the case (SOC).  An SOC was issued in January 2018, and the Veteran has not filed a Substantive Appeal, VA Form 9.  As such, these claims are not currently before the Board. 

Finally, the Board notes that a March 2017 rating decision increased the rating for the Veteran's PTSD to 100 percent, effective from June 16, 2016.  Therefore, the sole issue before the Board with respect to this claim is entitlement to a rating in excess of 50 percent for PTSD prior to June 16, 2016.

The issues of entitlement to service connection for bilateral upper extremity peripheral neuropathy, entitlement to service connection for impaired vision, entitlement to service connection for sleep apnea, entitlement to service connection for a thyroid disorder, and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's service-connected coronary artery disease did not result in chronic congestive heart failure; or, workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  

2.  The evidence of record indicates that the Veteran's PTSD did not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood prior to June 16, 2016.

3.  At no point prior to June 16, 2016, did the Veteran's service-connected PTSD result in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 60 percent for the Veteran's coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 4.104, Diagnostic Code 7005 (2017).

2.  The criteria for a rating in excess of 50 percent for PTSD prior to June 16, 2016, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the March 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board in December 2015 in order to afford the Veteran a new VA examination and to obtain any outstanding medical records.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was afforded a VA examination in June 2016, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Coronary Artery Disease

The Veteran's cardiac disability has been rated as 60 percent disabling from June 6, 2008.

Under Diagnostic Code 7005, a 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

In June 2009, a cardiac catheterization revealed that the Veteran had a left ventricular ejection fraction of 40 percent to 45 percent.  

The Veteran received a VA heart examination in March 2012, and the examiner noted that he had not had congestive heart failure.  He also did not have cardiac arrhythmia, a heart valve condition, an infectious heart condition, or pericardial adhesions.  The examiner further noted that the Veteran had coronary artery bypass surgery in August 2003.  An interview-based METs test was conducted in February 2012, and the Veteran exhibited dyspnea and fatigue.  His METs level was five to seven METs, which had been found to be consistent with activities such as walking stairs, golfing, mowing the lawn, and heavy yard work.  

The Veteran received a second VA heart examination in September 2013 and the examiner noted that the Veteran did not have congestive heart failure.  An interview-based METs tests was conducted and the results mirrored the March 2012 examination; the Veteran exhibited dyspnea and fatigue, and his METs level was five to seven METs.

The Veteran received a final VA heart examination in June 2016 and the examiner again noted that the Veteran did not have congestive heart failure.  He also did not have cardiac arrhythmia, a heart valve condition, an infectious heart condition, or pericardial adhesions.  An interview-based METs tests was conducted, and the Veteran exhibited dyspnea.  His METs level was seven to ten METs, which had been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.   

On review of the evidence, the Board finds that a rating in excess of 60 percent for the Veteran's service-connected cardiovascular disability is not warranted for any time on appeal.  The evidence of record does not demonstrate that the Veteran experienced chronic congestive heart failure, nor did he have a workload of three METs or less.  There was one ejection fraction reading from June 2009, but it was not less than 30 percent.  Therefore, the Board finds that the evidence does not support the next higher schedular rating of 100 percent.  

PTSD

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used for PTSD.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his or her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, the Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  As the increased rating claim was still pending before the RO at the time of the August 4, 2014, effective date for the new DSM-V criteria, those criteria would apply, but only from August 4, 2014.  The Board finds that it may also still consider DSM-IV throughout the entire time frame on appeal should that criteria be more favorable to the Veteran.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as with work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in his or her social, occupational, or school functioning (e.g., few friends, conflicts with peers or with co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The Veteran received a VA PTSD examination in February 2012 and the examiner noted that his symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  He had two previous wives and was currently married to his third wife.  The Veteran indicated that he attended family functions, but also liked to spend time alone.  

Upon examination, the examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, and gross disturbances of mood.  The Veteran, however, indicated that the symptoms had become less intense and less frequent with time. He remained distrustful of others and purposely kept emotional distance from others.  

The Veteran received a second PTSD VA examination in September 2013 and the examiner again noted that his symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  He was still married, but did not get to see his grandchildren often because they lived out of town and the relationship with his two sons was strained.  The Veteran enjoyed a positive relationship with his siblings, but a distant relationship with his current wife.  

Upon examination, the examiner noted that the Veteran was pleasant and made jokes.  The Veteran stated that his PTSD symptoms were better, and he no longer had nightmares and denied panic attacks, but said his mood was "nervous sometimes."  The Veteran did not like crowds, and indicated that he became anxious and more irritable in crowded areas.  The examiner noted there were symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Veteran received mental health treatment in October 2013 and indicated that his mood was fluctuating due to thinking about his family and financial problems.  He was a member of a bowling league and had several friends in the league.  However, he was often irritable but never violent.  The examiner noted the Veteran was well-groomed and cooperative, and his mood was "fine."  He was smiling and joking, and his thought processes were logical and sequential.  There were no suicidal or homicidal ideations, and he was alert in all three spheres.  The Veteran's attention and concentration were grossly intact, and his judgment and insight were both fair.  

The Veteran received a final VA PTSD examination in June 2016 and the examiner again noted that his symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran reported that he was still relationship with his wife was "good," but "[we] still have our fights, but not as before."  He had a better relationship with one of his sons than with the other, and he saw his family about once a month.  His social interactions, however, were constricted; he spent all of his time at home, except for going out for breakfast with his wife.  The Veteran denied doing things with other couples or peers.  He did intricate woodworking in his garage, and also watched TV and played with the dog.  

Upon examination, the examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, gross impairment in thought processes or communication, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including a work or work-like setting, and grossly inappropriate behavior.  The examiner indicated that the Veteran was functioning stably, probably due to effective medication and a supportive constrictive setting with minimal interaction.

The Board finds the VA examinations and treatment records highly probative of the Veteran's mental state prior to June 16, 2016, and concludes that an initial evaluation higher than 50 percent is not warranted from the date of service connection to June 16, 2016.  The competent, credible medical records indicated that, although the he was irritable and sometimes liked to isolate himself, the Veteran enjoyed social relationships in his bowling league and also attended family functions.  A 70 percent evaluation is not warranted, because the Veteran did not have deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, nor does he have an inability to establish and maintain effective relationships.  While he had a strained relationship with his third wife, the evidence indicates that it was slowly improving.  He also enjoyed a positive relationship with one of his sons and his family.  The Veteran was also active in hobbies, including woodworking and bowling.  Furthermore, there was no indication that the Veteran exhibited symptoms indicative of deficiencies in most areas such as family relations, judgment, thinking or mood, including suicidal ideations, obsessional rituals, and impaired impulse control.  Finally, a 100 percent evaluation is not warranted as the Veteran did not have total occupational and social impairment.  


ORDER

An evaluation in excess of 60 percent for coronary artery disease is denied.  

An evaluation in excess of 50 percent for PTSD prior to June 16, 2016, is denied.  


REMAND

Bilateral Upper Extremity Peripheral Neuropathy, Impaired Vision, Sleep Apnea, Thyroid Disorder

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  As the Veteran's medical records establish diagnoses or persistent symptoms of bilateral upper extremity peripheral neuropathy, impaired vision, sleep apnea, and a thyroid disorder, and there is an indication, through assertions of the Veteran, that the disabilities may be related to service, the Board finds that a medical examination with an opinion is necessary to decide the claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 70 (2006).  Specifically, a remand is required to afford the Veteran VA examinations so as to determine the nature and etiology of these disabilities.  

Bilateral Hearing Loss

The Veteran received a VA audiological examination in June 2009.  The examiner indicated that the Veteran had normal hearing in his right ear but mild-moderate sensorineural hearing loss in the left ear.  He concluded that the disability was not related to service; he opined that, as the Veteran had normal hearing upon separation, it was less likely as not that his current right sided hearing loss was caused by active duty noise exposure.  

The Board finds that the VA examination report is inadequate.  The existence of a shift or demonstrable hearing loss during active service is not required for a positive nexus opinion.  Indeed, Hensley v. Brown, 5 Vet. App. 155, 159 (1993), held that service connection for hearing loss is not precluded where such hearing loss first met VA's definition of disability after service.  In fact, the Court stated that the Veteran could have normal findings at separation and service connection could still be established.  Id. at 159.  Thus, if normal hearing at separation does not preclude service connection, it is clear that the lack of any threshold shift would also not act as a barrier.

Therefore, based on all of the foregoing, the Board finds that the Veteran should be provided a new examination and opinion by another appropriate examiner with respect to the etiology of his current left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral upper extremity peripheral neuropathy.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner is specifically asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's bilateral upper extremity peripheral neuropathy had its onset in service or within one year of service, or is otherwise the result of an incident in service.

The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral upper extremity peripheral neuropathy was caused or aggravated by service-connected diabetes mellitus.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

If the examiner finds that the Veteran's bilateral upper extremity peripheral neuropathy disability has been permanently aggravated/worsened by his service-connected conditions, the degree of worsening should be identified.  

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his impaired vision.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner is specifically asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's impaired vision had its onset in service or is otherwise the result of an incident in service.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's sleep apnea had its onset in service or is otherwise the result of an incident in service.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his thyroid condition.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's thyroid condition had its onset in service or is otherwise the result of an incident in service.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

5.  Schedule the Veteran for a VA audiological examination to determine the current severity and etiology of the Veteran's left ear hearing loss.

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed hearing loss is due to an event or incident of the Veteran's period of active service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Thereafter, readjudicate the claims on appeal.  If the benefits sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


